1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number:

 3 Filing Date: JUNE 20, 2016
 4
 5 NOS. 33,280 & 33,279 (Consolidated)

 6 STATE OF NEW MEXICO,

 7        Plaintiff-Appellee,

 8 v.

 9 STEVEN MAXWELL,

10        Defendant-Appellant,

11 and

12 MICHAEL MAXWELL,

13        Defendant-Appellant.

14 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
15 Mary L. Marlowe Sommer, District Judge

16   Hector H. Balderas, Attorney General
17   Santa Fe, NM
18   Tonya Noonan Herring, Assistant Attorney General
19   Albuquerque, NM

20 for Appellee
1 Bennett J. Baur, Chief Public Defender
2 Mary Barket, Assistant Appellate Defender
3 Santa Fe, NM

4 for Appellants
 1                                      OPINION

 2 ZAMORA, Judge.

 3   {1}   In this consolidated appeal, Defendants Michael and Steven Maxwell were

 4 convicted of four counts each of fraud, contrary to NMSA 1978, Section 30-16-6

 5 (2006); three counts each of securities fraud, contrary to NMSA 1978, Section 58-

 6 13B-30 (1986) (repealed 2009); and three counts each of transacting business as a

 7 broker-dealer without a license, contrary to NMSA 1978, Section 58-13B-3 (1986)

 8 (repealed 2009), under the New Mexico Securities Act of 1986, NMSA 1978, §§ 58-

 9 13B-1 to -57 (1986, as amended through 2004) (repealed 2009). Defendants

10 challenge their convictions under the Securities Act, claiming that the convictions

11 violate the prohibition against double jeopardy. Defendants also challenge several

12 evidentiary rulings by the district court and argue that the evidence was insufficient

13 to support their convictions. We affirm in part and reverse in part.

14 I.      BACKGROUND

15   {2}   Michael Maxwell met Robert and Carol Duncan (the Duncans) in 2006 when

16 he began dating their granddaughter, Brianna Rotterdam. Brianna and Michael lived

17 with the Duncans for a period of time while the two were saving up to purchase a

18 home. Michael and his brother, Steven Maxwell (together Defendants, individually,
 1 Michael and Steven), discussed investment and business opportunities with the

 2 Duncans, and the four decided to do business together.

 3   {3}   In October 2007, the Duncans and Defendants signed articles of incorporation

 4 for an investment corporation named Ox Development, Inc. (Ox Development). The

 5 articles of incorporation reflect that the Duncans each contributed $135,000, and each

 6 was to have a 2.5 percent ownership interest in the company. Defendants were each

 7 supposed to contribute $600,000, and each would have a 47.5 percent ownership

 8 interest in the company. On October 26, 2007, Defendants helped the Duncans obtain

 9 a home equity loan on their house in the amount of $300,000. From the $300,000

10 loan, $30,000 went to interest on the loan. The Duncans understood that the

11 remaining $270,000, which        represented their combined contribution to Ox

12 Development, would be saved for a real estate investment project in Santa Barbara,

13 California.

14   {4}   On five occasions between August 15, 2007 and May 9, 2008, the Duncans

15 transferred funds to Defendants for investment purposes. According to the Duncans,

16 each transfer was designated for a specific investment purpose. In total, Defendants

17 received approximately $443,000 from the Duncans.

18   {5}   By the end of May 2008 only $484.33 of the $448,558 transferred by the

19 Duncans remained, and none of the investments or business opportunities presented


                                             2
 1 to the Duncans had been realized. The Duncans became suspicious and reported to

 2 the Santa Fe County Sheriff’s Office that they had been the victims of fraud. After an

 3 investigation, Defendants were indicted on five counts of fraud, three counts of

 4 securities fraud, three counts of transacting business as a broker-dealer without a

 5 license, two counts of selling or offering to sell unregistered securities, two counts

 6 of money laundering, one count of forgery, one count of racketeering, and one count

 7 of conspiracy to commit racketeering.

 8   {6}   Defendants’ cases were consolidated prior to trial. At trial, a forensic

 9 accountant testified in detail about how the funds received from the Duncans were

10 disbursed. The $448,558 was deposited into Defendants’ own business accounts and

11 was disbursed to Defendants in the form of checks or electronic transfers; taken out

12 in cash withdrawals; used to pay some of Defendants’ debt, rent, phone and utility

13 bills; and spent on miscellaneous purchases including travel expenses, medical bills

14 and purchases at stores including Dillard’s, Wal-Mart, Smith’s, gas stations, and

15 convenience stores.

16   {7}   Defendants testified that their plan was to start a development business with

17 the Duncans and to pursue a number of investment opportunities. Defendants denied

18 that each of the five sums of money they received from the Duncans was designated

19 for one specific project. According to Defendants, they used the Duncans’ investment


                                             3
 1 to develop the company and to pursue various investment deals. Defendants testified

 2 that the Duncans understood that they would be funding the development of the

 3 business. However, Ox Development, the joint venture between Defendants and the

 4 Duncans, was never funded. Instead, the Duncans’ money was deposited into

 5 accounts owned solely by Defendants, and was not carefully managed or accounted

 6 for.

 7   {8}   The defense presented some evidence that a portion of the money was used

 8 toward investment projects with the Duncans. Michael testified that some of the

 9 money was used to purchase land in Edgewood, New Mexico, and some was used to

10 pay a contractor who was going to begin building houses on that property. Defendants

11 also testified that $100,000 was used to purchase e-trade accounts. However, the e-

12 trade accounts were in Defendants’ names. The rest of the money was used for

13 developing/maintaining Defendants’ business and in the pursuit of investment

14 opportunities and business deals. Defendants were both convicted of four counts of

15 fraud, three counts of securities fraud, and three counts of transacting business as a

16 broker-dealer without a license. This appeal followed.

17 II.     DISCUSSION

18 A.      Evidentiary Issues




                                             4
 1   {9}    Defendants claim that the district court erred by preventing Michael from

 2 giving testimony that would have explained his conduct and intent and from giving

 3 testimony to impeach Mr. Duncan. Defendants also argue that the district court

 4 improperly admitted propensity evidence. “We review the admission of evidence

 5 under an abuse of discretion standard and will not reverse in the absence of a clear

 6 abuse.” State v. Sarracino, 1998-NMSC-022, ¶ 20, 125 N.M. 511, 964 P.2d 72. “An

 7 abuse of discretion occurs when the ruling is clearly against the logic and effect of the

 8 facts and circumstances of the case. We cannot say the trial court abused its discretion

 9 by its ruling unless we can characterize it as clearly untenable or not justified by

10 reason.” State v. Rojo, 1999-NMSC-001, ¶ 41, 126 N.M. 438, 971 P.2d 829 (internal

11 quotation marks and citation omitted).

12 1.       Exclusion of Testimony—Hearsay

13   {10}   Defendants argue that the district court erred in prohibiting Michael from

14 testifying regarding certain financial statements created by Michael showing

15 payments made by Defendants to Mr. Duncan and introduced into evidence by the

16 State. Defendants contend that Michael’s intended testimony, that he prepared the

17 statements at the Duncans’ request, would have impeached Mr. Duncan’s prior

18 testimony that he did not know why Michael prepared the statements. The district




                                               5
 1 court determined that the excluded testimony was hearsay because the testimony was

 2 being offered for the truth of the matter asserted.

 3   {11}   Rule 11-801(C) NMRA defines “hearsay” as “a statement that . . . the declarant

 4 does not make while testifying at the current trial or hearing, and . . . a party offers

 5 in evidence to prove the truth of the matter asserted in the statement.” In this case,

 6 Michael attempted to testify that he prepared account statements at Mr. Duncan’s

 7 request. The purposes behind the testimony were purportedly to establish why

 8 Michael prepared the statements and to impeach Mr. Duncan’s testimony that he did

 9 not know why Michael prepared the statements. Defendants do not explain how

10 Michael’s reason for preparing the statements is relevant except as impeachment

11 evidence offered to undermine Mr. Duncan’s veracity—in other words, Michael did

12 not seek to offer the testimony to prove that Mr. Duncan requested the statements, but

13 rather to prove that he was not truthful in his testimony.

14   {12}   Although Defendants’ argument is that the testimony was not offered for the

15 truth of the matter asserted, the district court understood the testimony as being

16 offered for the truth of the matter asserted by the statement—i.e., that it was offered

17 to prove that Mr. Duncan had, in fact, requested the statements or a verbal act. See

18 State v. Ruiz, 2007-NMCA-014, ¶ 36, 141 N.M. 53, 150 P.3d 1003 (“[A] statement

19 offered merely to prove that it was made, and not to prove truth, is characterized as


                                               6
 1 a verbal act that is admissible irrespective of any limitations on hearsay testimony.”

 2 (internal quotation marks omitted)). The district court’s interpretation, that the

 3 testimony was being offered for the truth of the matter asserted does not appear to be

 4 unreasonable, untenable, or unjustified by reasons. Therefore, we conclude that it did

 5 not abuse its discretion. See Rojo, 1999-NMSC-001, ¶ 41; cf. State v. Ramirez, 1976-

 6 NMCA-101, ¶ 40, 89 N.M. 635, 556 P.2d 43 (“The [district] court is still the best

 7 judge whether evidence tendered as a public record or compiled in regular course

 8 meets the standard of trustworthiness and reliability[,] which will entitle the record

 9 to stand as evidence of issuable facts.”), holding limited on other grounds as stated

10 in Sells v. State, 1982-NMSC-125, ¶ 9, 98 N.M. 786, 653 P.2d 162.

11   {13}   We believe the district court’s explanation of its reasons for excluding the

12 testimony “show[s] that it exercised its discretion and reached a result a judge

13 reasonably might reach on the arguments and evidence. That is all we require to

14 sustain a discretionary determination.” State v. Johnson, 1997-NMSC-036, ¶ 40, 123

15 N.M. 640, 944 P.2d 869. We conclude that the district court did not abuse its

16 discretion in excluding Michael’s testimony as hearsay.

17   {14}   Moreover, whether the statement was offered for the truth of the matter

18 asserted or not, Defendants fail to explain how Mr. Duncan’s recollection of whether

19 he requested the account statements was relevant or would have impacted anything


                                              7
 1 in the case. Even if the statement was non-hearsay, and even if Defendants had been

 2 able to prove that Mr. Duncan requested the account statement, and his prior

 3 testimony that he did not know why the statement was provided was incorrect, such

 4 a purported gap in Mr. Duncan’s memory is not relevant to any element of any of the

 5 charges against Defendants. Defendants argue that the reason for Michael’s proposed

 6 testimony was to show why he had prepared the statements. The reason behind the

 7 production of the account statement is also not relevant to any element of any of the

 8 charges brought against the Defendants. See Rule 11-401 NMRA (“Evidence is

 9 relevant if . . . it has any tendency to make a fact more or less probable than it would

10 be without the evidence[.]”).

11   {15}   Defendants claim that the trial was a credibility contest between them and the

12 Duncans. As a result, their case was adversely impacted by the absence of Michael’s

13 testimony and therefore were prejudiced by this exclusion. We disagree. Any

14 conflicting testimony is to be resolved by the fact-finder, and the fact-finder is free

15 to reject the defendant’s version of events. See State v. Foxen, 2001-NMCA-061,

16 ¶ 17, 130 N.M. 670, 29 P.3d 1071. “Error in the exclusion of evidence in a criminal

17 trial is prejudicial and not harmless if there is a reasonable possibility that the

18 excluded evidence might have affected the jury’s verdict.” State v. Balderama, 2004-

19 NMSC-008, ¶ 41, 135 N.M. 329, 88 P.3d 845. Defendants are unable to show that


                                               8
 1 Michael’s testimony was important and critical to the case. See Mathis v. State, 1991-

 2 NMSC-091, ¶ 14, 112 N.M. 744, 819 P.2d 1302 (holding that “the focus in

 3 determining prejudice is on whether the missing evidence is important and critical to

 4 the case”). As discussed later, there was sufficient evidence to show that Defendants

 5 intentionally misrepresented to the Duncans what they were doing with the Duncans’

 6 money. There is nothing in the record to convince us there is a reasonable possibility

 7 the district court’s exclusion of Michael’s testimony would have contributed to

 8 Defendants’ convictions. We hold that Defendants were not prejudiced by the

 9 exclusion of Michael’s testimony.

10   {16}   As such, the district court’s exclusion of the testimony would be, at most,

11 harmless error. See State v. Tollardo, 2012-NMSC-008, ¶¶ 25-27, 43-44, 57, 275 P.3d
12 110 (explaining harmless error and stating that “[i]mproperly admitted evidence is not

13 grounds for a new trial unless the error is determined to be harmful”). Accordingly,

14 we conclude that the district court did not abuse its discretion in excluding Michael’s

15 testimony concerning the account statements. See Sarracino, 1998-NMSC-022, ¶ 20.

16   {17}   Defendants also argue that the district court erred in prohibiting Michael from

17 testifying regarding his reasoning behind keeping a certain payment secret.

18 Defendants assert that Michael intended to testify that Mrs. Duncan requested that

19 Michael make a $10,000 payment to her daughter without informing Mr. Duncan of


                                               9
 1 the payment, in order to explain why Michael did not inform Mr. Duncan of the

 2 payment. The State objected to the testimony as hearsay, which the district court

 3 sustained.

 4   {18}   On appeal, Defendants contend that Mrs. Duncan’s statement was not hearsay

 5 because the purported purpose of the testimony was to establish why Michael agreed

 6 not to tell Mr. Duncan about the secret payment. However, the proposed testimony

 7 explaining that Mrs. Duncan asked Defendant not to tell Mr. Duncan about the

 8 payment, offered to explain Michael’s conduct and intent in disposing of the money

 9 without telling Mr. Duncan appears to have been offered for the truth of the matter

10 asserted in the statement. See Rule 11-801(C). By Defendants’ own argument,

11 Michael was attempting to show why a payment was kept secret by introducing a

12 statement explaining why the payment was kept secret. Defendants have not provided

13 any explanation as to how such a statement was not offered for the truth of the matter

14 asserted. As such, we conclude that the district court did not err in excluding the

15 testimony as hearsay. See id.; Sarracino, 1998-NMSC-022, ¶ 20.

16   {19}   Again, Defendants claim that because the credibility of the witnesses was an

17 issue, Michael’s testimony was required to show the inconsistency in Mrs. Duncan’s

18 testimony. Any credibility determinations are best left to the fact-finder. See Foxen,

19 2001-NMCA-061, ¶ 17. Defendants are unable to show how Michael’s testimony


                                             10
 1 about the $10,000 was important and critical to the case or that there was a reasonable

 2 possibility that its exclusion would have contributed to their convictions. See Mathis,

 3 1991-NMSC-091, ¶ 14; see also Balderama, 2004-NMSC-008, ¶ 41. Again as

 4 discussed later, there was sufficient evidence to show that Defendants intentionally

 5 misrepresented to the Duncans what they were doing with the Duncans’ money. We

 6 hold that Defendants were not prejudiced by the exclusion of Michael’s testimony

 7 and the district court’s exclusion of this testimony is harmless error. See Tollardo,

 8 2012-NMSC-008, ¶¶ 25-27. Accordingly, we conclude that the district court did not

 9 abuse its discretion in excluding Michael’s testimony concerning the $10,000

10 payment.

11 2.       Admission of Testimony—Prejudicial Effect Versus Probative Value

12   {20}   Defendants argue that the district court erred in allowing the State’s witness,

13 Lorie McLain, to testify about her prior business dealings with Michael because the

14 prejudicial effect of her testimony outweighed the probative value. Again, the

15 appellate courts “review the admission of evidence under an abuse of discretion

16 standard and will not reverse in the absence of a clear abuse.” Sarracino, 1998-

17 NMSC-022, ¶ 20. “An abuse of discretion occurs when the ruling is clearly against

18 the logic and effect of the facts and circumstances of the case. We cannot say the trial

19 court abused its discretion by its ruling unless we can characterize it as clearly


                                              11
 1 untenable or not justified by reason.” Rojo, 1999-NMSC-001, ¶ 41 (internal quotation

 2 marks and citation omitted).

 3   {21}   Mr. Duncan testified that Defendants approached him about purchasing some

 4 land that was owned by Defendants’ parents. Mr. Duncan agreed to fund the purchase

 5 of the property. Defendants were going to build houses on the property and they

 6 would share the profits. On August 15, 2007, Mr. Duncan gave Defendants $78,950

 7 to purchase the investment property. Ms. Anne Layne, the State’s forensic accounting

 8 expert testified that the $78,950 was used to open a new bank account in Defendants’

 9 names, and $17,500 was paid from that account to Ms. McLain. Ms. McLain then

10 testified that she gave Michael $17,500 to help her acquire real estate, which he did

11 not do, and that she was eventually able to get Michael to return the money to her.

12   {22}   Defendants assert that the fact that money was transferred to Ms. McLain was

13 already in evidence by the State’s forensic accountant and that Ms. McLain’s

14 testimony only served to explain the background behind why Defendants transferred

15 money to her. Therefore, Defendants argue the prejudicial impact of the evidence of

16 Ms. McLain’s failed business deal with Defendants outweighs the probative value of

17 understanding why the Duncans’ money was transferred to a third party rather than

18 being invested.




                                             12
 1   {23}   Rule 11-403 NMRA states that the “court may exclude relevant evidence if its

 2 probative value is substantially outweighed by a danger of one or more of the

 3 following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

 4 wasting time, or needlessly presenting cumulative evidence.” Here, the probative

 5 value of the information provided by Ms. McLain was in providing an explanation

 6 as to how Defendants’ transfer of the Duncans’ funds to Ms. McLain was, in fact,

 7 fraudulent, because part of the funds were used to repay an unrelated, prior debt and

 8 were not invested as expected by the Duncans. Defendants have failed to show how

 9 such testimony introduced a danger of “unfair prejudice, confus[ion of] the issues,

10 misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

11 evidence.” Id. In particular, Defendants have not shown that the fact of the transfer

12 to Ms. McLain to repay a prior debt confused any issues, misled the jury in any

13 respect, created any undue delay, wasted any time, or needlessly presented cumulative

14 evidence. “The purpose of Rule 11-403 is not to guard against any prejudice

15 whatsoever, but only against the danger of unfair prejudice.” State v. Otto, 2007-

16 NMSC-012, ¶ 16, 141 N.M. 443, 157 P.3d 8 (alteration, internal quotation marks, and

17 citation omitted). “Evidence is not unfairly prejudicial simply because it inculpates

18 the defendant. Rather, prejudice is considered unfair when it goes only to character

19 or propensity.” Id. (emphasis, internal quotation marks, and citations omitted).


                                             13
 1   {24}   To the extent Defendants are arguing that the testimony is unfairly prejudicial

 2 because the purported prior bad act showed conformity with an infirm character trait

 3 in violation of Rule 11-404(A)(1) NMRA, this argument is unavailing. There is a

 4 two-step process in determining whether there is an exception to the general rule of

 5 exclusion of character or propensity evidence. See State v. Jones, 1995-NMCA-073,

 6 ¶ 5, 120 N.M. 185, 899 P.2d 1139. The first step is “an articulation or identification

 7 of the consequential fact to which the proffered evidence of other acts is directed[,]”

 8 and the second step involves balancing the probative value of the evidence and its

 9 prejudicial value. Id.

10   {25}   Here, Ms. McLain’s testimony provides an explanation regarding the

11 expenditure of the Duncans’ $78,950 investment in a manner that was not in

12 alignment with the intended purpose. While Ms. McLain’s testimony could show

13 conformity with an infirm character trait, the testimony was not offered for that

14 purpose. See Rule 11-404(A)(1), (B)(1). Rather, the testimony was offered to show

15 how the Duncans’ funds were used for a non-approved purpose—i.e., to show

16 opportunity, plan, knowledge, or one of the other permitted uses set forth in Rule 11-

17 404(B)(2). See State v. Maples, 2013-NMCA-052, ¶ 22, 300 P.3d 749 (“Behavior or

18 acts are often behind descriptions of character, but describing acts is not the same

19 thing as giving character evidence. In such circumstance, close attention to relevance


                                              14
 1 may help resolve any potential problems.” (alterations, omission, internal quotation

 2 marks, and citation omitted)); cf. State v. Mercer, 2005-NMCA-023, ¶ 7, 137 N.M.
3 36, 106 P.3d 1283 (reiterating that, in a prosecution for fraud, the state could

 4 introduce evidence of other instances of uncharged misconduct involving similar

 5 actions as relevant to the defendant’s motive or intent to defraud). As to the second

 6 step, although the testimony may also show conformity with an infirm character trait,

 7 the potential for such a conclusion and the potential impact of such a conclusion is

 8 outweighed by the probative value that the explanation of the unapproved

 9 expenditure provides. See Rule 11-403.

10   {26}   We conclude that Defendants have failed to show how Ms. McLain’s testimony

11 unfairly prejudiced Defendants’ case, so as to rise to the level of substantially

12 outweighing the probative value of the testimony. See id. Accordingly, we conclude

13 that the district court did not abuse its discretion in admitting the testimony. See Rojo,

14 1999-NMSC-001, ¶ 48.

15 B.       Prosecutorial Misconduct

16   {27}   Defendants argue that the prosecutor engaged in misconduct by improperly

17 eliciting propensity evidence from Ms. McLain and Brianna, and then referencing the

18 propensity evidence in his closing argument. Defendants acknowledge that this

19 argument was not preserved. Where an issue was not preserved at the district court


                                               15
 1 level, this Court may nonetheless review for fundamental error or plain error. See

 2 Rule 12-216(B)(2) NMRA; Rule 11-103(D) NMRA. “The rule of fundamental error

 3 applies only if there has been a miscarriage of justice, if the question of guilt is so

 4 doubtful that it would shock the conscience to permit the conviction to stand, or if

 5 substantial justice has not been done.” State v. Dartez,1998-NMCA-009, ¶ 21, 124

 6 N.M. 455, 952 P.2d 450 (internal quotation marks and citation omitted).

 7 “Prosecutorial misconduct rises to the level of fundamental error when it is so

 8 egregious and had such a persuasive and prejudicial effect on the jury’s verdict that

 9 the defendant was deprived of a fair trial.” State v. Trujillo, 2002-NMSC-005, ¶ 52,

10 131 N.M. 709, 42 P.3d 814 (internal quotation marks and citation omitted). “The rule

11 of plain error applies to errors that affect substantial rights of the accused[.]”

12 Dartez,1998-NMCA-009, ¶ 21. “Whether this Court reviews for fundamental error

13 or plain error, it must be convinced that [the error] constituted an injustice that creates

14 grave doubts concerning the validity of the verdict.” Id. ¶ 22 (internal quotation

15 marks and citation omitted).

16   {28}   As we previously discussed, Ms. McLain’s testimony was not improperly

17 offered as propensity evidence. Thus, we cannot conclude that the prosecutor engaged

18 in misconduct by eliciting the testimony. With regard to Brianna’s testimony,

19 Defendants argue that the prosecutor engaged in misconduct when he asked Brianna


                                               16
 1 about a statement she made in a prior interview. The statement was made during an

 2 interview Brianna gave as part of the investigation into Defendants’ business dealings

 3 with the Duncans. On cross examination, the prosecutor asked Brianna if she

 4 remembered being asked what Michael did for a living, and answering, “screw

 5 people.” The question was asked as part of a line of questioning concerning several

 6 statements Brianna made during the interview. Defense counsel objected to Brianna’s

 7 statements being read into the record without a sufficient foundation. The district

 8 court sustained the objection, on the grounds that the prosecutor was not impeaching

 9 the witness properly. The prosecutor adjusted the manner in which he asked Brianna

10 about her statements during the interview. There were no further objections to the line

11 of questioning.

12   {29}   To the extent that Defendants argue that Brianna’s testimony was admitted as

13 improper character or propensity evidence, we are not persuaded. Defendants did not

14 object to Brianna’s statement on propensity grounds during the trial. Moreover, the

15 State argues, and Defendants appear to concede that the prosecutor did not offer the

16 statement as propensity evidence, but rather, to impeach Brianna who initially told

17 investigators that Michael was in the business of “screw[ing] people” and then

18 testified on his behalf at the trial. Offered for impeachment purposes, Brianna’s

19 testimony would not have been improper propensity evidence. See State v. Lopez,


                                             17
 1 2011-NMSC-035, ¶ 15, 150 N.M. 179, 258 P.3d 458 (“When impeaching with prior

 2 inconsistent statements not made under oath, it is the fact of the inconsistency that is

 3 admissible, not the substantive truth or falsity of the prior statement.” (internal

 4 quotation marks and citation omitted)). And we cannot say that the prejudicial impact

 5 of such evidence outweighs its probative value as evidence that goes to Brianna’s

 6 truthfulness or veracity.

 7   {30}   Defendants also contend that the prosecutor improperly referenced Brianna’s

 8 statement during his closing argument by characterizing what happened with the

 9 Duncans as just another “screw job.” Based on our review of the record, the

10 prosecutor appropriately recounted to the jury the provisions of the Articles of

11 Incorporation for Ox Development, referencing the disparity between the $270,000

12 contributed by the Duncans collectively, for a 5 percent interest, as opposed to the

13 amount contributed by Defendants, which was supposed to be $1.2 million

14 collectively but turned out to be zero dollars, for 95 percent interest in the company.

15 The prosecutor argued, “to use the words of Brianna Rotterdam,” the deal on its face

16 was a “screw job.” Accordingly, we conclude that no error occurred.

17 C.       Cumulative Error

18   {31}   Defendants argue that the exclusion of explanatory and impeachment evidence,

19 the admission of prejudicial propensity evidence, and prosecutorial misconduct


                                              18
 1 constituted cumulative error that deprived them of a fair trial. “The doctrine of

 2 cumulative error applies when multiple errors, which by themselves do not constitute

 3 reversible error, are so serious in the aggregate that they cumulatively deprive the

 4 defendant of a fair trial.” State v. Roybal, 2002-NMSC-027, ¶ 33, 132 N.M. 657, 54

 5 P.3d 61. Cumulative error “requires reversal of a defendant’s conviction when the

 6 cumulative impact of errors[,] which occurred at trial was so prejudicial that the

 7 defendant was deprived of a fair trial. This doctrine is to be strictly applied, and . . .

 8 cannot [be] invoke[d] if the record as a whole demonstrates that [the defendant]

 9 received a fair trial.” State v. Woodward, 1995-NMSC-074, ¶ 59, 121 N.M. 1, 908

10 P.2d 231 (internal quotation marks and citation omitted), abrogated by State v.

11 Montoya, 2014-NMSC-032, ¶ 15, 333 P.3d 935. Since the district court’s evidentiary

12 rulings were made within its sound discretion, we conclude that there is no

13 cumulative error requiring reversal. See State v. Smith, 2016-NMSC-007, ¶ 72, 367

14 P.3d 420.

15 D.       Sufficiency of the Evidence

16 1.       Standard of Review

17   {32}   Defendants claim that the State presented insufficient evidence to support their

18 convictions. “In reviewing the sufficiency of the evidence, we must view the evidence

19 in the light most favorable to the guilty verdict, indulging all reasonable inferences


                                               19
 1 and resolving all conflicts in the evidence in favor of the verdict.” State v. Holt, 2016-

 2 NMSC-011, ¶ 20, 368 P.3d 409 (internal quotation marks and citation omitted). “In

 3 that light, the Court determines whether any rational trier of fact could have found the

 4 essential elements of the crime beyond a reasonable doubt.” Id. (internal quotation

 5 marks and citation omitted). We do not “weigh the evidence and may not substitute

 6 [our] judgment for that of the fact[-]finder so long as there is sufficient evidence to

 7 support the verdict.” State v. Griffin, 1993-NMSC-071, ¶ 17, 116 N.M. 689, 866 P.2d
8 1156 (internal quotation marks and citation omitted).

 9 2.       Jury Instructions

10   {33}   Following are the jury instructions that were given, which guide our analysis

11 except for the elements containing the dates, which we discuss in our analysis.

12 a.       Fraud—Counts 1, 5, 8, and 9

13   {34}   In order to find Defendants guilty of fraud in Counts 1, 5, and 8, the jury had

14 to find that in the relevant time frame for each of the counts, Defendants, by any

15 words and conduct, misrepresented a fact to the Duncans, intending to deceive or

16 cheat them; because of the Duncans’ reliance on Defendants’ misrepresentations,

17 Defendants obtained over $20,000; that the money belonged to someone other than

18 Defendants; and that the money had a market value of over $20,000.




                                               20
 1   {35}   In order to find Defendants guilty of fraud in Count 9 the jury had to find that,

 2 on May 9, 2008, Defendants, by any words and conduct, misrepresented a fact to the

 3 Duncans, intending to deceive or cheat them; that because of the Duncans’ reliance

 4 on Defendants’ misrepresentations, Defendants obtained over $2,500; that the money

 5 belonged to someone other than Defendants; and that the money had a market value

 6 of over $2,500.

 7 b.       Securities Fraud—Counts 3, 6, 10

 8   {36}   In order to find Defendants guilty of securities fraud as charged in Counts 3,

 9 6, and 10, the jury had to find that in the relevant time frame for each of the counts,

10 Defendants sold or offered to sell a security and that in connection with the offer or

11 sale of the security, Defendants purposefully and directly or indirectly used a plan or

12 scheme to deceive or cheat others.

13 c.       Transacting Business as a Broker-Dealer Without a License—Counts 4,
14          7, and 11

15   {37}   In order to find Defendants guilty of transacting business as a broker-dealer

16 without a license, as charged in Counts 4, 7, and 11, the jury had to find that for the

17 relevant time frame for each count, Defendants engaged in the business of effecting

18 transactions in securities for the account of others, and that while doing so,

19 Defendants were not licensed.




                                               21
 1 d.       Definitions

 2   {38}   The jury was given the following definitions:

 3                 A ‘security’ is any ownership right or right to an ownership
 4          position and includes any stock, interest in a limited liability company,
 5          investment contract, participation in any profit-sharing agreement,
 6          evidence of indebtedness and any interest or instrument commonly
 7          known as a security.

 8                 ‘Stock’ is the ownership of a corporation represented by shares
 9          that are a claim on the corporation’s earnings and assets.

10                A ‘limited liability company’ or ‘LLC’ is an organization formed
11          pursuant to the provisions of the New Mexico Limited Liability
12          Company Act.

13                An ‘investment contract’ means a contract: [(1) w]here an
14          individual invests his money; [(2) i]n an undertaking or venture of two
15          or more people or entities; [(3) w]ith an expectation of profit; [and (4)
16          b]ased primarily on the efforts of others.

17 3.       The Evidence at Trial

18 a.       Transaction One

19   {39}   Mr. Duncan testified that he had an agreement with Defendants regarding some

20 investment property in Edgewood, New Mexico. Mr. Duncan agreed to purchase the

21 land and Defendants agreed to have houses built on the land, and once the houses

22 sold, Defendants and the Duncans would split the profits. Mr. Duncan testified that

23 Defendants, together, presented this investment opportunity to him. Mrs. Duncan

24 testified that Michael took the Duncans to see model homes that he wanted to build


                                               22
 1 on the Edgewood land. On August 15, 2007, Defendants accompanied Mr. Duncan

 2 to Wells Fargo bank where he withdrew $78,950 in the form of a cashier’s check.

 3   {40}   Anne Layne, the State’s forensic accounting expert testified that the same day,

 4 Defendants used the cashier’s check to open a new bank account in their names. The

 5 money in that account was disbursed as follows: $38,100 to Michael in the form of

 6 checks or electronic transfers; $17,500 to Lorie McLain; $10,000 in cash

 7 withdrawals; $9,650 to Steven in checks or electronic transfers; $2,712 in checks to

 8 apartment complexes for rent; $963 to various telephone companies; and $110 in

 9 bank fees. According to Ms. Layne, by the end of September 2007 the account

10 contained $1,024.49. Between September 2007 and October 2009 when the account

11 was closed, the account contained approximately $1,000. The Duncans never received

12 the title to the land, and the project was never completed.

13   {41}   In connection with this transaction, Defendants were charged and convicted of

14 one count of fraud (Count 1). Based on the evidence presented, we conclude that a

15 reasonable jury could conclude that between July 1, 2007 and August 15, 2007, by

16 their words or actions, Defendants misrepresented facts to the Duncans, intending to

17 deceive or cheat them, and that because of the Duncans’ reliance on Defendants’

18 misrepresentations, Defendants obtained more than $20,000.




                                              23
 1 b.       Transaction Two

 2   {42}   In October 2007, the Duncans and Defendants signed the articles of

 3 incorporation for an investment corporation named “Ox Development, Inc.” The

 4 articles of incorporation reflect that the Duncans each contributed $135,000, and each

 5 was to have a 2.5 percent ownership interest in the company. Defendants were each

 6 supposed to contribute $600,000, and each would have a 47.5 percent ownership

 7 interest in the company. On October 26, 2007, Defendants helped the Duncans obtain

 8 a home equity loan on their house in the amount of $300,000. From the $300,000

 9 loan, $30,000 went to interest on the loan. The Duncans understood that the

10 remaining $270,000 would be used for a real estate investment project in Santa

11 Barbara, California.

12   {43}   The Duncans both testified that Defendants said they had control over some

13 condominiums in Santa Barbara. Mr. Duncan testified that the plan was for the

14 Duncans to partner with Defendants to demolish the existing structures and build new

15 condominiums on the property. Mrs. Duncan testified that Defendants reviewed

16 information with her and Mr. Duncan concerning the demographics and the housing

17 market in Santa Barbara. According to Mrs. Duncan, Defendants were going to use

18 the $270,000 for obtaining permits and licenses necessary to get the Santa Barbara

19 deal going. Mrs. Duncan testified that Defendants told her and her husband that they


                                             24
 1 could expect to make approximately $500,000 in profits after the condominiums were

 2 sold.

 3   {44}   On October 29, 2007, the Duncans transferred $270,000 to Defendants.

 4 However, Ox Development was never funded. The funds were deposited into an

 5 account owned solely by Defendants, and were not carefully managed or accounted

 6 for. Approximately five weeks later the account was closed with a zero balance. The

 7 funds from the account had been distributed as follows: $120,000 to Michael in the

 8 form of checks or electronic transfers; $109,000 to Steven in checks or electronic

 9 transfers; $59,178 in cash withdrawals; $30,000 to Leyba Construction; $11,042 in

10 miscellaneous purchases from stores including Dillard’s, Wal-Mart, Smith’s, gas

11 stations and convenience stores; and $1,000 to East Mountain Realty. The $270,000

12 was not invested in the Santa Barbara real estate project and the condominiums were

13 never built.

14   {45}   In connection with this transaction, Defendants were convicted of one count

15 of securities fraud (Count 3), one count of transacting business as a broker-dealer

16 without a license (Count 4), and one count of fraud (Count 5). As to Count 3, we

17 conclude that a reasonable jury, based on the evidence presented, could find that

18 between October 29, 2007 and July 1, 2008, Defendants sold or offered to sell a

19 security and that in connection with the offer or sale of the security, Defendants


                                             25
 1 purposefully used a plan or scheme to deceive or cheat the Duncans. As to Count 4,

 2 we conclude that a reasonable jury could find that between October 29, 2007 and July

 3 1, 2008, Defendants engaged in the business of effecting transactions in securities for

 4 the account of others and that while doing so, Defendants were not licensed to do so.

 5 As to Count 5, we conclude that a reasonable jury could find that between September

 6 15, 2007 and October 29, 2007, Defendants, by their words or actions, misrepresented

 7 facts to the Duncans, intending to deceive or cheat them, and that because of the

 8 Duncans’ reliance on Defendants’ misrepresentations, Defendants obtained more than

 9 $20,000.

10 c.       Transaction Three

11   {46}   Mr. Duncan testified that Michael convinced him that he could earn a greater

12 return on his money if it were taken out of his savings account and invested in

13 commodities. On January 18, 2008, Michael accompanied Mr. Duncan to the bank

14 where Mr. Duncan withdrew all of the money in his savings account, totaling

15 $50,257.81. The same day, $50,257.81 was deposited into an account in the name of

16 Ox Investments, LLC (Ox Investments). Ox Investments, as opposed to Ox

17 Development, which the Duncans purportedly invested in, was a company controlled

18 solely by Defendants and Defendants were the only signers on that account. The

19 account had been opened on January 16, 2008, with a one hundred dollar deposit.


                                             26
 1   {47}   The money in the account was disbursed as follows: $8,000 to Michael in the

 2 form of checks or electronic transfers; $7,500 to a company called Green Lake

 3 Capital; $5,700 to Defendants’ bookkeeper; $4,885 to Steven in the form of checks

 4 or electronic transfers; $4,744 in cash withdrawals; $4,351 to various telephone

 5 companies; $4,150 to Mr. Duncan; $3,221 spent at Wal-Mart; $2,971 spent at

 6 furniture stores; $2,892 for travel expenses including airfare, rental cars, and hotels;

 7 and $1,844 in miscellaneous purchases including grocery stores, gas stations, and

 8 convenience stores. Though Defendants paid the Duncans $5,850 and called it

 9 “dividends,” there was no evidence that any of the $50,257.81 was invested in

10 commodities.

11   {48}   In connection with this transaction, Defendants were convicted of one count

12 of securities fraud (Count 6), one count of transacting business as a broker-dealer

13 without a license (Count 7), and one count of fraud (Count 8). As to Count 6, we

14 conclude that a reasonable jury, based on the evidence presented, could find that

15 between October 29, 2007 and July 1, 2008, Michael sold or offered to sell a security

16 and that in connection with the offer or sale of the security, Michael purposefully

17 used a plan or scheme to deceive or cheat the Duncans. As to Count 4, we conclude

18 that a reasonable jury could find that between October 29, 2007 and July 1, 2008,

19 Michael engaged in the business of effecting transactions in securities for the account


                                              27
 1 of others and that while doing so, Michael was not licensed to do so. As to Count 5,

 2 we conclude that a reasonable jury could find that between September 15, 2007 and

 3 October 29, 2007, Michael, by words or actions, misrepresented facts to the Duncans,

 4 intending to deceive or cheat them, and that because of the Duncans’ reliance on

 5 Michael’s misrepresentations, Defendants obtained more than $20,000.

 6   {49}   However, we cannot say that the evidence presented, that Steven was a signer

 7 on the account into which the $50,257.81 was deposited and that Steven received

 8 $4,885 from the deposited funds, is sufficient to support a finding that Steven sold or

 9 offered to sell a security (Count 6); engaged in the business of effecting transactions

10 in securities without a license (Count 7); or that Steven misrepresented facts to the

11 Duncans, intending to deceive or cheat them (Count 8). As a result, we conclude that

12 the evidence presented concerning the third transaction is not sufficient to support

13 Steven’s convictions on Counts 6, 7, and 8.

14 d.       Transaction Four

15   {50}   Mr. Duncan testified that Michael told him that if he agreed to loan Maloney’s

16 Tavern in Albuquerque, New Mexico $20,000, he would make $10,000 in interest in

17 thirty days. On March 10, 2008, Mr. Duncan gave Michael a $20,000 cashier’s check

18 payable to Ox Investments. The cashier’s check, signed by Steven, was deposited into

19 Ox Investments’ bank account and was distributed as follows: $2,459 covered the


                                              28
 1 amount by which the account was overdrawn; $5,588 in cash withdrawals; $4,000 to

 2 legal representatives; $1,909 in miscellaneous purchases; $1,700 to Mr. Duncan;

 3 $1,643 to telephone companies; $1,500 to Steven; and $1,200 to Michael. There is

 4 no evidence that the $20,000 transferred to Defendants on March 10, 2008, was

 5 loaned to Maloney’s Tavern. Mr. Duncan did not receive any money back from

 6 Defendants in connection with this transaction.

 7   {51}   In connection with this transaction, Defendants were convicted of one count

 8 of fraud (Count 9). We conclude that a reasonable jury could find that on March 10,

 9 2008, Michael, by words or actions, misrepresented facts to Mr. Duncan; intending

10 to deceive or cheat him, and that because of Mr. Duncan’s reliance on Michael’s

11 misrepresentations, Defendants obtained more than $2,500.

12   {52}   Based on the evidence presented, Michael was the one that had direct contact

13 with Mr. Duncan with regard to this transaction. The evidence presented that Steven

14 was a signer on the account into which the $20,000 was deposited, that Steven

15 himself indorsed the $20,000 check, and that Steven received $1,500 from the

16 deposited funds, is insufficient to support a finding that Steven misrepresented facts

17 to Mr. Duncan, intending to deceive or cheat him. As a result, we conclude that the

18 evidence presented concerning the fourth transaction is not sufficient to support

19 Steven’s conviction on Count 9.


                                             29
 1 e.       Transaction Five

 2   {53}   Mrs. Duncan testified that she discussed her granddaughter’s trust account with

 3 Michael and that Michael convinced her she could get a better return on the money

 4 if she allowed him to invest it for her. On May 9, 2008, Mrs. Duncan withdrew

 5 $19,351 out of her granddaughter’s trust account. The money was deposited into the

 6 Ox Investments account. As noted earlier, when the $19,351 was deposited, the Ox

 7 Investments account was overdrawn by $83.47. The remainder of the deposit was

 8 disbursed as follows: $5,979 transferred to other accounts; $3,500 to Michael; $3,000

 9 to Steven; $2,206 spent on miscellaneous purchases; $1,907 for medical expenses;

10 $1,174 for utilities; $866 to telephone companies; and $718 for travel expenses. Ms.

11 Duncan was not repaid any funds in connection with this transaction.

12   {54}   In connection with this transaction, Defendants were convicted of one count

13 of securities fraud (Count 10), and one count of transacting business as a broker-

14 dealer without a license (Count 11). As to Count 10, we conclude that a reasonable

15 jury could find that on or about May 9, 2008, Michael sold or offered to sell a

16 security, and that in connection with the offer or sale of the security, Michael

17 purposefully used a plan or scheme to deceive or cheat Mrs. Duncan. As to Count 10,

18 we conclude that a reasonable jury could find that on or about May 9, 2008, Michael




                                              30
 1 engaged in the business of effecting transactions in securities for the account of

 2 others and that while doing so Michael was not licensed.

 3   {55}   Again, we cannot conclude that the evidence that the $19,350 was deposited

 4 into the Ox Investments account on which Steven was a signer, and that Steven

 5 received $3,000 from the deposited funds, is sufficient to support a finding that

 6 Steven sold or offered to sell a security to Mrs. Duncan (Count 10), or that Steven

 7 engaged in the business of effecting transactions in securities without a license

 8 (Count 11). As a result, we conclude that the evidence presented concerning the fifth

 9 transaction is not sufficient to support Steven’s convictions on Counts 10 and 11.

10   {56}   To the extent that Defendants contend that their own testimony and the

11 testimony of others could have supported a different result, “[t]he question is not

12 whether substantial evidence would have supported an opposite result but whether

13 such evidence supports the result reached.” State v. James, 1989-NMCA-089, ¶ 11,

14 109 N.M. 278, 784 P.2d 1021; see Griffin, 1993-NMSC-071, ¶ 17 (stating that a

15 reviewing court does not “weigh the evidence and may not substitute its judgment for

16 that of the fact[-]finder so long as there is sufficient evidence to support the verdict.”

17 (internal quotation marks and citation omitted)).




                                               31
 1 E.       Double Jeopardy

 2   {57}   Defendants argue that multiple convictions of securities fraud and transacting

 3 business as a broker-dealer without a license, violates the prohibition against double

 4 jeopardy. Defendants assert that Sections 58-13B-3 and -30 were not intended to

 5 punish what Defendants claim was a single course of conduct. A double jeopardy

 6 challenge is a constitutional “question of law, which we review de novo.” State v.

 7 Montoya, 2013-NMSC-020, ¶ 22, 306 P.3d 426 (internal quotation marks and citation

 8 omitted). “Double jeopardy protects against multiple punishments for the same

 9 offense.” State v. Silvas, 2015-NMSC-006, ¶ 8, 343 P.3d 616. Cases involving

10 multiple punishments are classified as either double-description cases, “where the

11 same conduct results in multiple convictions under different statutes” or

12 unit-of-prosecution cases, “where a defendant challenges multiple convictions under

13 the same statute.” State v. Swick, 2012-NMSC-018, ¶ 10, 279 P.3d 747. Here,

14 Defendants are challenging multiple convictions under both Sections 58-13B-3 and

15 -30.

16   {58}   The relevant inquiry in a unit of prosecution case “is whether the [L]egislature

17 intended punishment for the entire course of conduct or for each discrete act.”

18 Swafford v. State, 1991-NMSC-043, ¶ 8, 112 N.M. 3, 810 P.2d 1223. To determine

19 the unit of prosecution intended by the Legislature, we employ a two-part test. See


                                               32
 1 State v. Olsson, 2014-NMSC-012, ¶ 18, 324 P.3d 1230. “First, courts must analyze

 2 the statute to determine whether the Legislature has defined the unit of prosecution

 3 and, if the statute spells out the unit of prosecution, then the court follows that

 4 language and the inquiry is complete.” Id. If the unit of prosecution is not clear from

 5 the statute, courts must “determine whether a defendant’s acts are separated by

 6 sufficient indicia of distinctness to justify multiple punishments.” State v. Gallegos,

 7 2011-NMSC-027, ¶ 31, 149 N.M. 704, 254 P.3d 655 (internal quotation marks and

 8 citation omitted).

 9 1.       Section 58-13B-30—Securities Fraud

10   {59}   Defendants argue that the crime of securities fraud involves ongoing conduct

11 for which a unit of prosecution is not strictly defined. We disagree. Section 58-13B-

12 30 prohibits directly or indirectly “employ[ing] any device, scheme or artifice to

13 defraud; . . . mak[ing] an untrue statement of a material fact or fail[ing] to state a

14 necessary material fact where such an omission would be misleading; [and] . . .

15 engag[ing] in an act, practice or course of business which operates or would operate

16 as a fraud or deceit upon a person[, i]n connection with the offer to sell, sale, offer to

17 purchase or purchase of a security[.]” (Emphasis added.) This Court has held that this

18 “statutory language indicates a legislative intent that each offer to sell or sale of a




                                               33
 1 security constitutes a separate unit of prosecution.” State v. Collins, 2007-NMCA-

 2 106, ¶ 20, 142 N.M. 419, 166 P.3d 480.

 3   {60}   Here the securities fraud convictions stemmed from: (1) the second transaction,

 4 in which Defendants offered the Duncans an ownership interest in Ox Development

 5 in exchange for $270,000, and promised to invest their contribution in a real estate

 6 project in Santa Barbara, California; (2) the third transaction in which Michael

 7 Maxwell convinced Mr. Duncan to withdraw his entire savings in the amount of

 8 $50,257.81, to be invested in commodities; and (3) the fifth transaction in which

 9 Michael Maxwell promised to invest $19,351 from Mrs. Duncan’s granddaughter’s

10 trust account so that it would yield a greater return. Each transaction constituted an

11 offer to sell a different security. See § 58-13B-2(X) (defining “security” to include “a

12 note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of

13 interest or participation in any profit-sharing agreement; any limited partnership

14 interest; any interest in a limited liability company; [or] investment contract”). Thus,

15 the three convictions which stemmed from the three distinct offers to sell securities

16 can be punished separately under Section 58-13B-30 and do not violate double

17 jeopardy. See Collins, 2007-NMCA-106, ¶¶ 20-21.




                                              34
 1 2.       Section 58-13B-3—Transacting Business as a Broker-Dealer Without a
 2          License

 3   {61}   With regard to transacting business as a broker-dealer without a license,

 4 Defendants argue that the plain meaning of the statutory language indicates that the

 5 Legislature intended to punish a course of conduct. Defendants argue that the

 6 language of the statute implies that a broker-dealer will transact business more than

 7 once, indicating the Legislature’s intent to punish a person who transacts business but

 8 not an intent to punish that person for each transaction in which he is involved.

 9 Defendants even point to the title of the section, “Broker-dealer . . . licensing[,]” as

10 an indication that the statute was intended to punish the unlicensed person and not an

11 intent to punish for each unlicensed transaction.

12   {62}   However, this Court rejected that interpretation of Section 58-13B-3. See State

13 v. Rivera, 2009-NMCA-132, ¶¶ 26-30, 147 N.M. 406, 223 P.3d 951 (applying the

14 Herron-Barr factors to determine whether the defendant’s several acts of securities

15 fraud and transacting business as a broker-dealer without a license were sufficiently

16 distinct as to justify multiple punishments). Section 58-13B-3 makes it unlawful for

17 a person to offer to sell or to sell any security in New Mexico unless: (a) the security

18 is registered under the New Mexico Securities Act of 1986; (b) the security or

19 transaction is exempt under that Act; or (c) the security is a federal covered security.

20 In Rivera, this Court determined that the statutory language was not helpful in

                                              35
 1 determining the unit of prosecution, and considered the indicia of distinctness of each

 2 transaction in order to determine whether multiple punishments were justified under

 3 the statute. 2009-NMCA-132, ¶¶ 30-33.

 4   {63}   In that case, we recognized that the purpose of the New Mexico securities laws

 5 is “to protect individuals from falling prey to unscrupulous, fraudulent

 6 securities-related practices.” Id. ¶ 31; see State v. Kirby, 2003-NMCA-074, ¶¶ 23-24,

 7 133 N.M. 782, 70 P.3d 772 (stating that the provisions of the Securities Act “are

 8 aimed at protecting investors against unfair, deceptive, and fraudulent practices in the

 9 sale of securities[,]” and that “[t]he Act was written with all encompassing strokes to

10 protect the public, and to further the legitimate governmental purpose of protecting

11 the public from the many means promoters may use to separate the unwary from their

12 money” (internal quotation marks and citation omitted)). We also acknowledged that

13 “persons who are unlicensed [may] often engage in more than one securities-related

14 transaction, and whether they are licensed or not, such persons [may] often attempt

15 to reach more than one investor-victim.” Rivera, 2009-NMCA-132, ¶ 31. We

16 concluded that “[t]he securities laws anticipate that there can be several transactions

17 and victims.” Id. “We see the purpose of the securities laws generally, and the

18 purpose of the licensing of broker-dealers and the securities registration laws

19 specifically, to protect all potential investors.” Id.


                                               36
 1   {64}   In Rivera, we considered the following factors in determining whether the six

 2 transactions bore sufficient indicia of distinctness to justify multiple punishments:

 3 “(1) temporal proximity of the acts; (2) location of the victim(s) during each act; (3)

 4 existence of an intervening event; (4) sequencing of acts; (5) [the] defendant’s intent

 5 as evidenced by his conduct and utterances; and (6) number of victims.” Id. ¶ 30

 6 (internal quotation marks and citation omitted); State v. Morro, 1999-NMCA-118,

 7 ¶ 19, 127 N.M. 763, 987 P.2d 420 (same) (internal quotation marks and citation

 8 omitted); see Herron v. State, 1991-NMSC-012, ¶ 15, 111 N.M. 357, 805 P.2d 624;

 9 State v. Barr, 1999-NMCA-081, ¶ 16, 127 N.M. 504, 984 P.2d 185. In Rivera, we

10 determined that, “each unlicensed transaction [was] distinct and separate in time,

11 resulting in distinct and separate harm to different victims.” 2009-NMCA-132, ¶ 32

12 (citing State v. DeGraff, 2006-NMSC-011, ¶ 33, 139 N.M. 211, 131 P.3d 61 and

13 Morro, 1999-NMCA-118, ¶ 1). As a result, we concluded that the defendant’s six

14 convictions for transacting business as a broker-dealer without a license were

15 sufficiently distinct to justify multiple punishments under Section 58-13B-3, and did

16 not violate double jeopardy. Rivera, 2009-NMCA-132, ¶¶ 30-34.

17   {65}   In the present case, the convictions under Section 58-13B-3 arose out of the

18 same three transactions as the securities fraud convictions. In the second transaction,

19 Defendants offered the Duncans an ownership interest in Ox Development in


                                              37
 1 exchange for $270,000, and promised to invest the funds into the Santa Barbara real

 2 estate contract. In the third transaction, Michael convinced Mr. Duncan to transfer all

 3 $50,257.81 of his savings to Defendants, who would invest it in commodities. In the

 4 fifth transaction, Michael promised Mrs. Duncan that he would invest $19,351 from

 5 her granddaughter’s trust account to yield a greater return. Each transaction took

 6 place on a different date. According to the Duncans, each transfer was to be used for

 7 a different investment or business opportunity. Additionally we note the distinct

 8 approach to the Duncans in each of the three transactions. For the second transaction,

 9 the Duncans were involved in planning and financing the Santa Barbara contract.

10 Whereas the third transaction involved only Mr. Duncan and the fifth transaction

11 involved only Mrs. Duncan.

12   {66}   To the extent Defendants argue that their conduct is unitary because it involved

13 a course of conduct with one set of victims, we disagree. Defendants may have

14 fulfilled some sort of overall plan or scheme to obtain funds from the Duncans by

15 deceiving them at different times concerning different schemes. However, this “does

16 not somehow mesh or coagulate [their] actions into but [three] offenses by labeling

17 an activity to carry out the scheme a course of conduct.” Rivera, 2009-NMCA-132,

18 ¶ 33 (internal quotation marks omitted). Thus, the double jeopardy proscription does

19 not require the separate convictions to be merged into one for punishment purposes


                                               38
 1 with respect to either Defendant’s unlicensed status or the unregistered security status

 2 relating to each transaction. See Collins, 2007-NMCA-106, ¶¶ 21-22 (holding that the

 3 evidence supported separate convictions and punishments for sales of securities,

 4 namely, renewal notes to different victim-investors). We conclude that in this case,

 5 there are sufficient indicia of distinctness to justify punishments for each transaction

 6 under the New Mexico Securities Act. See Rivera, 2009-NMCA-132, ¶ 33.

 7 III.     CONCLUSION

 8   {67}   For the foregoing reasons we affirm all of Michael’s convictions as well as

 9 Steven’s convictions on Counts 1, 3, 4, and 5. We reverse Steven’s convictions on

10 Counts 6, 7, 8, 9, 10, and 11 for insufficient evidence.

11   {68}   IT IS SO ORDERED.


12
13                                         M. MONICA ZAMORA, Judge

14 WE CONCUR:


15
16 MICHAEL D. BUSTAMANTE, Judge


17
18 TIMOTHY L. GARCIA, Judge




                                              39